Citation Nr: 0211273	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.  

2. Entitlement to a compensable disability rating for 
perianal cyst. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
February 1998, to include whether referral for extraschedular 
evaluation is warranted.  

4.  Entitlement to a rating higher than 10 percent for 
meralgia paresthetica, right leg, on appeal from the initial 
grant of service connection.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1966 and from October 1966 to October 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

The veteran's claim for higher evaluation for PTSD prior to 
February 6, 1998, deserves some initial explanation of its 
status.  The veteran initially claimed entitlement to service 
connection in an August 26, 1996 statement.  Service 
connection was granted, effective August 26, 1996, and a 10 
percent evaluation was assigned.  The veteran did not 
disagree with that evaluation, however, in November 1996, he 
filed a claim for an increased rating.  In a February 1997 
rating action, the RO increased the disability evaluation for 
the veteran's PTSD to 30 percent, effective August 26, 1996.  
Accordingly, although the veteran did not appeal the initial 
evaluation, the Board effectively has before it the issue of 
entitlement to a higher initial evaluation for PTSD.  An 
April 1999 rating action increased the disability rating to 
100 percent, effective February 6, 1998.  As the 100 percent 
disability evaluation was not effective to the date of 
receipt of the claim, the issue of entitlement to an 
increased rating prior to February 6, 1998, remains as an 
issue before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit).  Thus, the veteran's claim for an 
increased rating for PTSD has been characterized as noted on 
the title page of this decision.  

In May 1999, the veteran had a hearing before the undersigned 
Board member at the RO.  38 U.S.C.A. § 7107 (c), (d) (West 
Supp. 2002).  

In October 1999, the Board remanded this matter to the RO for 
further development.  The case has been returned to the Board 
for appellate review.  

During the course of this appeal, the veteran had been 
presented by an attorney who has since been disqualified from 
representing claimants before VA.  In a letter dated in 
October 2001, the veteran was notified by VA that the 
representative was no longer authorized to represent 
claimants before VA.  The veteran was provided an opportunity 
to select a new representative within fifteen days of the 
date of the letter.  The veteran has not elected to appoint a 
new representative in this matter.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
moderate subluxation.  

2.  The residuals of the veteran's perianal cyst are 
manifested by hyperpigmentation and occasional recurrences 
analogous to deep inflamed nodules and pus-filled cysts other 
than on the face and neck. 

3.  For the period prior to February 1998, the veteran's PTSD 
was manifested by social and occupational impairment no more 
than moderately large due to irritability, anger, startle 
response, and anxiety.  

4.  The veteran's meralgia paresthetica of the right thigh is 
manifested by numbness.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19, 4.71a, 
Diagnostic Code 5257 (2001).  

2.  The criteria for a compensable rating for perianal cyst 
were not met prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, 7819. (2001).  

3.  The criteria for a 10 percent rating, and no more, for 
perianal cyst residuals have been met from August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19 (2001); 
67 Fed. Reg. 49,590, 45,598 (July 31, 2002) (to be codified 
as amended at 4.118, Diagnostic Code 7828).

4.  The criteria for an initial disability evaluation in 
excess of 30 percent for PTSD have not been met for the 
period prior to February 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

5.  The criteria for an evaluation in higher than 10 percent 
for meralgia paresthetica of the right leg, an appeal from 
the initial grant of service connection, to include 
entitlement to an extraschedular evaluation, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19, 
4.124, Diagnostic Code 8629 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The Board notes, that there is no specific 
claim form required in order to claim entitlement to a higher 
disability evaluation, and there is no issue as to provision 
of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  When the 
veteran submitted his claim for an increased rating for PTSD, 
right knee disability, and perianal cyst in November 1996, 
the veteran identified medical records that needed to be 
obtained in support of his claim.  The RO wrote to him in 
November 1996 and told him that it was taking action to 
schedule him for VA examination, and that the RO had 
requested his VA treatment records.  Thus, he was advised of 
his responsibility to report for examination, and he was 
advised of what evidence VA would obtain on his behalf.  He 
was also advised that, if evidence was needed from third 
parties, VA could request it, but it was his responsibility 
to see that it was received.  The veteran was advised by 
letter dated in December 1997 that responses to the evidence 
requested by the veteran had been received or the time had 
expired.  The veteran was further informed that if additional 
evidence were required during the course of the appeal, he 
would be contacted.  

VA treatment records relevant to the veteran's disabilities 
have been received by the RO.  The veteran was provided a 
copy of the February 1997 rating action, which summarized the 
evidence then of record.  The October 1997 Statement of the 
Case (SOC) informed the veteran of the evidence of record and 
of the relevant regulations.  As to the meralgia paresthetica 
of the right leg, the veteran was provided a copy of the 
April 1998 rating action which granted service connection for 
the disability and assigned the noncompensability disability 
evaluation.  He received a SOC in May 1998 which informed him 
of the evidence of record and relevant regulations.  In 
October 1997 and July 1998, the veteran was provided personal 
hearings before a hearing officer and in May 1999, the 
veteran was provided a hearing before the undersigned Board 
member regarding his claim.  At those hearing, the evidence 
was discussed regarding the veteran's claim.  In the October 
1999 Remand, the Board pointed out the development needed for 
an equitable disposition of the veteran's claims and directed 
that all development be done by VA.  The May 2001 
Supplemental Statement of the Case identified the evidence of 
record and the evidence necessary to substantiate his claims.  
VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claims 
and has told him who is responsible to obtain the evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and other 
Federal agency department medical records pertinent to the 
matter at issue are of record, as are private chiropractic 
records.  VA has discharged its duty to obtain evidence on 
the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in September and December 1996, March 1998, August 1998, and 
January 1999.  The examination reports contained adequate 
clinical findings and diagnoses pertinent to the claims.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The requirements of the VCAA have been substantially met by 
the RO.  The RO did not explicitly notify the veteran of the 
regulations adopted in August 2001; however, there is no 
prejudice to the veteran in the Board's consideration of 
those regulations in the first instance, because the 
regulations merely implement the VCAA and do not provide 
substantive rights beyond those provided by VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4 
(2001). Each disability is to be viewed in relation to its 
history, and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Medical reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001). Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7 (2001).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, but if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  

Right Knee Disability

Service connection is in effect for right knee instability.  
In 1988, the veteran underwent an arthroscopy and open 
arthrotomy of the right knee and partial medial meniscectomy.  
Service connection was established, and the disability was 
evaluated as noncompensable.

In November 1996, the veteran filed a claim for an increased 
rating for the right knee.  

At a VA examination in December 1996, the veteran reported 
that the right knee sometimes gave way.  Additional 
complaints included stiffness and soreness periodically.  On 
physical examination, a well-healed scar over the medial 
aspect of the knee was noted.  Flexion was to 110 degrees.  
There was no evidence of effusion or ligament instability.  
The diagnostic impression included residuals of injury to the 
right knee, postoperative status medial meniscectomy.  

At an August 1998 VA examination, the veteran complained of 
instability of the right knee and occasional swelling.  The 
veteran stated that the knee would give way, and he would 
have to brace himself to keep from falling.  When walking up 
or down the stairs, the veteran indicated that he had to be 
careful so that he did not fall.  The veteran stated that he 
took Ibuprofen for pain.  He described the pain as sharp.  He 
said he could not walk more than one block before having 
problems with his right knee.  On physical examination, the 
veteran favored the right knee on ambulation.  There was no 
effusion.  There was moderate crepitus on movement of the 
joint.  There was some functional limitation on range of 
motion of the knee due to pain.  Flexion produced pain at 120 
degrees.  There was moderate laxity of the lateral collateral 
ligament.  X-rays of the right knee dated in July 1998 showed 
a radiographically normal knee.  

VA outpatient treatment records dated from 1997 to 1998 
reflect that the veteran complained of leg pain, but there 
was no reference to or treatment for a right knee disability.  
X-rays of the right knee dated in August 1998 were normal.

At personal hearings before a hearing officer in October 1997 
and July 1998, and the May 1999 hearing before the Board, the 
veteran testified regarding his right knee disability.  The 
veteran complained of right knee swelling, pain, and 
instability.  The veteran also indicated that the disability 
interfered with some of his functional abilities and caused 
him to miss time from work.  

The veteran's right knee disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, from the date of his claim for increase.  Under that 
code, a 20 percent disability evaluation is warranted for 
moderate subluxation or lateral instability; severe 
impairment is required for assignment of a 30 percent 
disability evaluation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2001).  

Having reviewed the evidence, the Bord finds that the 
assignment of a higher disability evaluation for the 
veteran's right knee disability is not warranted under 
Diagnostic Code 5257.  There is no medical evidence that the 
veteran's instability of the right knee is severe.  While the 
report of the August 1998 VA examination confirms that the 
veteran has subluxation and instability of the right the 
right knee, the examiner assessed the impairment as moderate.  
Therefore, the preponderance of the evidence is against 
assigning a 30 percent rating under Diagnostic Code 5257.  

Consideration must also be given to other potentially 
applicable diagnostic codes.  The veteran does not have 
service-connected arthritis of the knee; his x-rays are 
normal.  Accordingly, a rating under Diagnostic Code 5010 or 
5003 (traumatic or degenerative arthritis) is not in order.

However, because limitation of motion is not one of the 
factors of disability evaluated under Diagnostic Code 5257, 
consideration will be given to whether a separate rating for 
limitation of motion might be appropriate under Diagnostic 
Codes 5260 (limitation of flexion) or 5261 (limitation of 
extension).  (Where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).)  

Flexion limited to 60 degrees warrants a noncompensable 
evaluation under Diagnostic Code 5260.  Flexion must be 
limited to 45 degrees for a 10 percent evaluation, and to 30 
degrees for a 20 percent evaluation.  The greatest limitation 
of flexion shown by the veteran has been 110 degrees, on his 
examination in December 1996.  In August 1998, he could flex 
to 120 degrees.  The evidence shows that his flexion has 
never been so limited that it would warrant even a 
noncompensable evaluation under Diagnostic Code 5260, even 
with pain on use or during flare-ups.  Accordingly, there is 
no basis for assigning a separate rating under Diagnostic 
Code 5260.

Likewise, limitation of extension has never been shown.  
Accordingly, the veteran does not have even the five degree 
loss of extension required for a noncompensable evaluation 
under Diagnostic Code 5261, and there is no question of 
having the 10 degree limitation of extension required for a 
10 percent evaluation.

There is no other diagnostic code under which the veteran's 
right knee instability might appropriately be evaluated.

As the veteran's right knee disability is not rated on 
limitation of motion, consideration of whether there is 
additional functional impairment due to pain on use or during 
flare-ups is not strictly appropriate.  Cf. Deluca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).  
However, the Board has considered that question in order to 
address whether a separate rating for limitation of motion is 
warranted.  As there is no indication that compensable 
limitation of motion, even with pain on use or during flare-
ups, has ever been measured, such consideration still does 
not provide a basis for a higher or separate evaluation.

Perianal (Perineal) Cyst

Service medical records show that the veteran complained in 
March 1974 of a recurrent problem with lymph nodes in the 
groin causing pain and discomfort in the left leg.  On 
examination, he had a 2 by 4 centimeter cyst below the rectum 
with drainage from the base of the scrotum.  The assessment 
was infected cyst, sebaceous or pilonidal.  In April 1982, 
the veteran was admitted to the hospital for excision of a 
left anterior perineal abscess.  A 10-year history of 
intermittent abscesses in the perineal area which were 
treated with incision and drainage was reported.  On the 
April 1982 admission, he had a mass in the left groin and 
there was left scrotal and perineal induration with slight 
purulent drainage.

In January 1983, the veteran was service connected for 
residuals of perineal cysts.  There was no evidence of the 
cysts on VA examination, and a noncompensable rating was 
assigned. 

In 1996, the veteran filed an informal claim for an increased 
rating for cysts.  

VA outpatient treatment records reflect incision and drainage 
in April 1996 and follow-up treatment for a sebaceous cyst on 
the veteran's neck.

At an October 1996 VA examination, the veteran reported a 
history of developing painful nodules and abscesses over his 
trunk and extremities.  The examination and his reported 
history dealt entirely with folliculitis in various parts of 
his body.  No complaints or findings specific to residuals of 
perianal cysts were recorded.

At a VA examination in December 1996, the veteran reported 
several drainages of perineal cysts.  A physical examination 
revealed, in pertinent part, multiple small incisions on the 
left perineal and groin area where he had previously had 
drainage of perineal cysts.  There was no active inflammation 
of the cyst formation, swelling or infection.  The impression 
included multiple drainage of peritoneal [sic] cyst.  

The record includes a hospital discharge summary and 
inpatient treatment records regarding the veteran's 
hospitalization at a VA facility from April to May 1997.  The 
veteran was admitted for complaints of rectal pain.  It was 
noted that the pain had been ongoing for three days with 
swelling of the left perirectal area.  It was noted that the 
veteran had been seen three days before on an emergency basis 
for draining cyst on his buttock, which the veteran indicated 
had resolved.  The veteran reported that he was without 
improvement.  He reported increased pain, fever, and chills a 
day ago.  A physical examination revealed, in pertinent part, 
tenderness in the rectal area.  There was some induration in 
a tender area perirectally on the left buttock without 
drainage.  The admissions diagnosis was perirectal abscess.  
During the course of the veteran's hospitalization, the 
veteran complained of rectal pain and numbness is his thighs 
postoperatively.  The veteran was found to have fluctuance in 
the region of the left scrotum with induration and swelling 
involving the scrotum.  He was diagnosed as having Fournier's 
gangrene.  (Fournier's gangrene is an acute gangrenous 
infection of the scrotum, penis, or perineum involving gram-
positive organisms, enteric bacilli, and anaerobes, which 
occurs following local trauma, operative procedures, an 
underlying urinary tract disease, or a distant acute 
inflammatory process.  Dorland's Illustrated Medical 
Dictionary 678 (27th ed. 1988).)  He underwent a scrotal 
exploration and drainage and debridement of the tissue for 
necrotizing fasciitis was done.

Postoperative VA treatment records dated in June 1997 reflect 
that the veteran was status post gangrenous perirectal 
abscess.  The veteran denied having any swelling, pain, or 
purulent drainage.  On examination, the perirectal abscess 
was closing well.  There was no purulent drainage, swelling, 
or erythema.  In July 1997, the veteran complained of pain on 
the medial aspect of the left gluteal fold near the rectum.  
On examination, the wound was healed.  The area measured as 
one centimeter (cm) by four cm.  It was noted that the area 
was sore at 2 o'clock on the rectum.  The assessment was 
status post wound debridement, Fournier's gangrene with 
abscess, well healing wound.  A December 1998 examination 
revealed a scar from surgery.  It was noted that the veteran 
had had a normal rectal examination within the past two 
months.  

A VA examination in January 1999 revealed, in pertinent part, 
that the skin of the groin was well-healed from the 
Fournier's gangrene.  It was noted that the veteran was in 
good condition at the time of the examination.  
Hyperpigmentation of the skin of the groin area was noted.  
The examiner noted that the hyperpigmentation could occur 
after almost any type of skin rash in that area.  

At personal hearings before a hearing officer in October 1997 
and July 1998, and the May 1999 hearing before the Board, the 
veteran testified regarding his perianal cyst.  The veteran 
essentially testified that the symptoms associated with his 
disability were more disabling than currently evaluated.  

The veteran's service connected cyst residuals are rated by 
analogy to eczema.  38 C.F.R. § 4.118, Diagnostic Code 7819 
(new growths, benign).  The rating schedule provides that an 
unlisted condition may be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The rating is to be 
"dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations." 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  

Under the criteria for rating eczema (Diagnostic Code 7806), 
disability manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant warrants a 50 percent disability 
evaluation; with exudation or itching constant, extensive 
lesions, or marked disfigurement, 30 percent; with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, 10 percent; with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, 0 percent.

The medical evidence in 1997 establishes that the veteran was 
having problems that resulted Fournier's gangrene and that he 
underwent a debridement of the perirectal cyst in April 1997.  
(A temporary 100 percent evaluation for his hospitalization 
and convalescence was granted in a June 1997 rating 
decision.)  However, subsequent clinical findings in the 
follow-up treatment record and the January 1999 VA 
examination revealed that the skin of the groin was well 
healed from the Fournier's gangrene.  The examiner noted that 
the veteran was in good condition.  Although 
hyperpigmentation of groin area was noted, this finding does 
not satisfy the criteria for the assignment of a compensable 
evaluation for the veteran's service-connected perianal cyst 
under the criteria for rating eczema. 

The veteran's primary complaints regarding "cysts" have to 
do with other areas of his body than the perineal area.  He 
has had recurrences of perineal cysts, and has scars from 
incision and drainage.  His scars are well healed, and no 
ulceration, tenderness, or pain of the scars is described.  
Accordingly, ratings under Diagnostic Codes 7803 or 7804 
would not be appropriate.  There is no limitation of function 
attributable to the scars, so Diagnostic Code 7805 is not for 
application.

However, the rating criteria for evaluating skin disorders 
have been recently revised, effective August 30, 2002.  See 
66 Fed. Reg. 49,590 - 45,599 (July 31, 2002) (to be codified 
as amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  In 
this case, the Board considers that the new rating criteria 
are more beneficial to the veteran, for the reasons discussed 
below.

Having determined that the new criteria are more favorable, 
the Board recognizes that the veteran has not been notified 
of the potential applicability of the new criteria, as they 
became effective while his appeal was before the Board.  As 
the Board has determined that it may grant an increased 
rating for the veteran's perianal cyst on the basis of the 
new rating criteria, the Board's consideration of the new 
criteria is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby); cf. 
67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified as 
amended at 38 C.F.R. § 20.903(c)) (notice of the Board's 
intent to consider a law not already considered by the RO is 
not required if the Board intends to grant the benefit 
sought).

Under the revised rating criteria, Diagnostic Code 7828 has 
been added for acne.   See 67 Fed. Reg. 49,598 (July 31, 
2002).  Under this new code, acne may be rated as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or 
disfigurement of the head, face, or neck, whichever is 
predominant.  Clearly, the veteran's perianal cyst residuals 
do not involve the head, face, or neck.  Revised Diagnostic 
Code 7801 applies to scars that are deep or that cause 
limited motion.  The veteran's perianal cyst scars are 
superficial and do not limit motion.  Nor do his perianal 
cyst scars cover 144 square inches or more (revised 
Diagnostic Code 7802).  Revised Diagnostic Codes 7803, 7804, 
and 7805 have essentially been discussed above.  The 
revisions are not substantive as much as they are clarifying.  
For instance, revised Diagnostic Code 7803 now describes 
scars that are unstable, rather than repeatedly ulcerated.  
Such scars are those where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Diagnostic Code 
7804 is still for painful superficial scars, and Diagnostic 
Code 7805 is still for scars causing limitation of function.  
As discussed above under the old rating criteria, none of 
these codes provides a basis for assigning a compensable 
evaluation.

Under new Diagnostic Code 7828, superficial acne is 
noncompensable.  However, deep acne, defined as deep inflamed 
nodules and pus-filled cysts, other than on the face and 
neck, warrants a 10 percent evaluation.  The veteran's 
perianal cyst residuals have not been medically identified as 
an acne condition; however, they are rated by analogy in any 
event, and the Board finds that the description of deep 
inflamed nodules and pus-filled cysts most accurately 
describes what is reflected in the records as periodically 
recurring perineal cysts.  It is true that the veteran does 
not have these cysts constantly, but they do recur.  Although 
not frequent, they are persistent.  Accordingly, the evidence 
supports a grant of a 10 percent evaluation under new 
Diagnostic Code 7828.  This code provides only one higher 
rating, 30 percent, and that is applicable only for deep acne 
affecting 40 percent or more of the face and neck.  Since the 
veteran's perianal cysts do not appear on his face and neck, 
there would be no basis for assigning this higher rating.

Likewise, under the revised Diagnostic Code 7806 (dermatitis 
or eczema), a 30 percent rating requires involvement of at 
least five percent, but less than 20 percent of the entire 
body, which is not supported in the record, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  Such therapy is not shown.

Accordingly, from August 30, 2002, the Board finds that a 
rating of 10 percent for the veteran's perianal cyst 
residuals in warranted.


PTSD

As noted in the Introduction, this claim arose initially as 
one for increased evaluation.  However, as the RO 
subsequently increased the veteran's rating to 30 percent, 
effective from the date service connection was granted 
(August 26, 1996), it is, in essence, a disagreement with the 
initial evaluation assigned upon the award of service 
connection.  Such a claim is different from an increased 
rating claim, because an appeal from an initial rating can 
result in "staged" ratings.  That is, consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The RO 
has, in fact, staged the veteran's rating, increasing it to 
100 percent effective in February 1998. 

During the course of the period here under consideration, the 
criteria for evaluating mental disorders changed, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700, et seq. (Oct. 8, 
1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the old rating criteria, PTSD was classified as a 
psychoneurotic disorder.  The veteran's 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The term "definite" 
in the context of this diagnostic code is to be construed to 
mean "distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels must be so reduces as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The evidence relating to the period before the new rating 
criteria went into effect consists of VA outpatient treatment 
records dated in 1996 and a VA examination in September 1996.

VA outpatient treatment records dated in 1996 reflect that 
the veteran was seen and treated for PTSD.  Subjective 
symptoms included stress, anxiety, and intrusive thoughts 
about Vietnam.  The veteran reported that he needed to 
control his bad thoughts, and he was having trouble with 
stress at work, with some thoughts of supervisors always 
watching over his work and with repetitious thoughts of 
harming others.  The veteran reported that he was able to 
control those thoughts and his actions.  In June 1996, the 
veteran reported that an incident in which a supervisor 
talked to him about his being incapable of doing the work 
really got to him.  He said that he felt threatened and had 
thoughts of retaliating, but controlled himself.  The veteran 
reported that certain smells and broken glass reminded him of 
aspects of his experience in Vietnam.  An examiner in June 
1996 stated that the veteran's history and interview behavior 
were consistent with PTSD and occupational problems.  It was 
noted that the veteran tended to focus on physical problems.  

In July 1996, the veteran indicated that he avoided war 
movies and fireworks and felt uncomfortable around crowds.  
He reported hypervigilance and startle response.  He required 
medication when under stress.  The veteran noted episodes of 
awakening in a cold sweat.  Irritability was noted.  Verbal 
aggressiveness was noted, but there had not been any physical 
altercations.  The veteran denied any depression.  On mental 
status examination in July 1996, the veteran was dressed in 
casual clothes. There were no reports of auditory or visual 
hallucinations.  The veteran exhibited good eye contact.  His 
thoughts were goal oriented.  In September 1996, the 
veteran's mood was good.  He denied having any depression or 
crying spells.  It was noted that medication helped with 
sleep and decreased his irritability.  The veteran stated 
that sometimes people irritated him and that he would become 
preoccupied with his thoughts, and this distracted him from 
his work.  On mental status examination, the veteran was 
smiling and pleasant.  He had good eye contact.  No auditory 
or visual hallucinations were recorded.  His thoughts were 
goal directed.  His mood was euthymic.  His affect was 
appropriate.  He was oriented times three.  He was able to 
recall three out of three items after five minutes.  There 
were no paranoid or grandiose delusions.  The veteran denied 
suicidal or homicidal ideations.  His mood was euthymic.  

At a VA compensation and pension examination dated in 
September 1996, the veteran reported that he felt anxious and 
angry.  He indicated that people annoyed him.  Additional 
symptoms included nightmares (of falling into corpses), daily 
intrusive thoughts about the war, and startle response.  The 
veteran indicated that he found sounds irritating such as the 
"humdrum of people talking."  The veteran stated that he 
did not like being in crowds and that that he seldom went to 
restaurants.  The veteran reported that when he went to 
stores, he would not linger.  He watched war movies, but they 
put him in a trance.  The veteran indicated that it did not 
bother him to see Vietnamese people or other Asian people.  
He lived alone and had been married twice.  He divorced 
because "they decided they had more fun when I was gone."  
It was noted that the veteran had been employed for 12 years.  
The veteran stated that his supervisor was inhumane in the 
way he treated people.  As hobbies, the veteran stated that 
he collected model trains and went fishing.  On mental status 
examination, the veteran was casually groomed.  He conversed 
readily with the examiner.  He was fully cooperative and gave 
the examiner no reason to doubt any of the information 
provided.  The veteran had minimal eye contact during the 
examination.  He appeared dysphoric.  He was initially 
somewhat slow to respond, and it was often in a monotone.  
The predominant mood was depression and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight.  There was no confusion.  
No gross impairment of memories was observed.  The veteran 
was awake, alert and oriented times three.  The veteran did 
not complain of hallucinations, and no delusional behavior 
was observed.  His insight and judgment were adequate.  The 
veteran denied suicidal ideation or homicidal intent.  The 
veteran was found to be competent for VA purposes and was not 
in need of psychiatric hospitalization.  The diagnoses 
included PTSD.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned.  

In Carpenter v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) determined that the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness, 
and that a 55-60 rating indicates "moderate difficulty in 
social, occupational, or school functioning."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994)).  
Thus, the GAF score assigned the veteran reflects, under the 
old rating criteria, that the 30 percent rating for definite, 
i.e., moderately large, impairment because of PTSD.  
Considerable industrial and social impairment is not shown.  
The veteran was employed, and had been employed for 12 years.  
He expressed difficulties with his supervisor, but he was 
able to manage those difficulties and his negative feelings, 
and there is no evidence that it interfered with his 
continuing employment.  There is no evidence of severe 
industrial or social impairment so as to support a 70 percent 
rating under the old criteria.

Accordingly, for the period prior to the effective date of 
the revised regulations, the preponderance of the evidence is 
against a rating higher than 30 percent.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

From November 7, 1996, the Board must consider both the old 
and new criteria and apply whichever is more favorable to the 
veteran, if either.  If neither is more favorable, the new 
criteria will be applied.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

Age may not be considered as a factor in evaluating a 
service-connected disability. 38 C.F.R. § 4.19 (2001).

Under the revised rating criteria, a 100 percent disability 
evaluation is assigned for PTSD where there is total 
occupational or social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or name.  

A 70 percent disability evaluation is assigned for PTSD where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent disability evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent disability evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

At a VA examination in December 1996, the veteran reported 
symptoms consistent with those reported at the September 1996 
examination.  The veteran added that he would go to 
restaurants occasionally, but would sit in an isolated area.  
The veteran denied having any auditory and visual 
hallucinations.  It was noted that the veteran still lived 
alone and continued to work.  The veteran reported that he 
stayed out of people's way.  He noted his hobby of collecting 
trains.  The veteran stated that he engaged in many different 
kinds of handicrafts.  The veteran indicated that he visited 
relatives, sporadically.  The veteran was casually groomed.  
He was fully cooperative during the examination.  Eye contact 
was minimal.  He appeared anxious during the examination.  He 
gave no reason for the examiner to doubt any of the 
information provided.  The veteran was anxious, and his 
affect was appropriate to content.  His thought processes and 
associations were logical.  There was no confusion.  No gross 
impairment or memory was observed.  The veteran was oriented 
times three.  His insight and judgment were adequate.  He 
denied suicidal ideation.  He reported some homicidal 
ideation but denied any plans or intent.  The veteran was 
found to be competent for VA purposes.  He was not in need of 
psychiatric hospitalization at the time of the examination.  
The diagnosis was chronic PTSD.  A GAF score of 57 was 
assigned.  

In October 1997, the veteran testified at a personal hearing 
before a hearing officer regarding his claim for an increased 
rating for PTSD.  The veteran testified that he has not 
performed as efficiently at work because of the symptoms 
associated with his PTSD.  He indicated that stress, 
including that caused by his job, exacerbated his PTSD.  The 
veteran indicated that he was divorced, but had a girlfriend.  
He indicated, however, that he did not trust anyone.  

January and February 1998 VA records reflect that the veteran 
was seen at a mental health clinic for depression and 
anxiety.  The veteran reported that his mood was down because 
of the holidays and because it was the anniversary of his 
heart attack a year ago.  The veteran reported that he was 
unhappy with his life and did not receive any pleasure.  He 
stated that his hobby of working with model trains was a 
mindblocker-keeping him from having unpleasant thoughts and 
from being idle.  In January 1998, the veteran reported that 
he got angry with people at times and plotted against them in 
his thoughts, but would not act on them because of the 
consequences involved.  In February, the veteran reported 
startle response when the telephone rang, increased intrusive 
thoughts, and some flashbacks.  

Having reviewed the evidence, the Board finds that the 
veteran's PTSD prior to February 1998 was manifested by 
anger, irritability, flashbacks, depression, some startle 
response, and some sleep disturbances (improved with 
medication). The Board recognizes that the veteran reported 
limited personal interaction in that he avoided crowds, that 
he only visited relatives on occasion, and that he did not 
trust anyone.  However, he continued to maintain 
relationships, and had even developed a new relationship with 
a girlfriend.  While the veteran testified that his job 
caused him stress and exacerbated his PTSD, the record 
reflects that the veteran had been employed for approximately 
12 years and there has been no objective evidence of the 
veteran having to take a medical leave of absence from his 
job because of his PTSD.  Notably, VA examiners assigned GAF 
scores of 55 and 57 in 1996.  

Thus, under the old rating criteria, the veteran continued to 
exhibit no more than moderately large industrial and social 
impairment.  Under the new criteria, the more objective 
indicators of disability at the 30 percent level are notable 
by their absence.  There is no evidence of intermittent 
periods of inability to perform occupational tasks due to 
PTSD symptoms of depression, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  
While anxiety, suspiciousness, and some sleep impairment is 
indicated, it is not shown to have resulted in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The only depressed 
mood indicated was associated with holidays and the 
anniversary of a heart attack, having nothing to do with 
PTSD.  There is no basis at all for awarding a 50 percent 
rating under the new criteria, as none of the requirements 
for that rating are met.

The Board finds that the pathology and symptoms associated 
with the veteran's PTSD prior to February 1998 is more than 
adequately contemplated by the 30 percent disability 
evaluation.  Objective findings have shown that the veteran 
has not shown any impaired judgment, memory, orientation, 
confusion, or auditory or visual hallucinations, nor have 
there been such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands to warrant the assignment of a higher 
disability evaluation prior to February 1998.  Diagnostic 
Code 9411. 

Thus, the Board finds that for the period prior to February 
1998, the veteran is entitled to no greater than a 30 percent 
rating for PTSD. 

Meralgia Paresthetica of the Right Leg

This issue is one on appeal from the initial grant of service 
connection, and it is appropriate to consider staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
initially assessed this disability as noncompensable.  
However, a subsequent rating decision assigned a 10 percent 
evaluation effective the date of service connection.

Meralgia paresthetica is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8629, impairment to the external cutaneous 
nerve of the thigh.

VA outpatient records reflect that subsequent to debridement 
of the perirectal abscess in April 1997, the veteran 
complained of numbness along the anterolateral aspect of his 
right thigh.  In July 1997, the veteran complained of 
numbness and tingling in the right thigh.  On physical 
examination, there were two palpable nodules in the right 
leg.  In August 1997, he was seen at a VA neurology clinic 
and was diagnosed as having meralgia paresthetica.  It was 
noted that the veteran had numbness and occasional 
lancinating pain in that area and that he was placed on 
medication. 

At a VA examination dated in March 1998, the veteran 
complained of occasional lancinating pain in the right thigh 
area and of tightness in the leg muscles.  A neurological 
examination of the lower extremities revealed, in pertinent, 
good muscle bulk.  Strength and muscle tone of all major 
muscle groups within normal limits, no atrophy or 
fasciculations.  Pinprick sensation was decreased along the 
anterolateral aspect of the right thigh in the distribution 
of the right lateral femoral cutaneous nerve.  Otherwise, 
pain, touch, and proprioception were intact in the lower 
extremities.  As to reflexes, patellar tendon jerks were one 
plus and symmetrical.  Achilles tendon jerks were trace and 
symmetrical.  The examiner diagnosed the veteran as having 
right meralgia paresthetica.  The examiner explained that the 
disorder was a mononeuropathy of the right lateral femoral 
cutaneous nerve, a pure sensory nerve that results in 
numbness in the area described, and is rarely significant in 
pain.  The disorder does not result in any motor deficit.  It 
was noted that no other neurological deficit of the 
extremities was found.  

VA medical records dated in from 1998 to 2001 reflect that 
veteran was seen and treated for right leg discomforts, among 
other things.  In July 1998, the veteran complained of right 
leg pain due to tender nodules.  In December 1999, the 
veteran underwent a neurology electromyograph and nerve 
conduction velocity for complaints of right groin pain and 
paresthesias of the bother lower extremities.  The impression 
included sensorimotor peripheral neuropathy of the lower 
extremities which was primarily and predominantly 
axonopathic.  It was noted that the etiology was nonspecific, 
but consistent with diabetic neuropathy.  Doppler studies in 
November 1998 and May 2000 were done for right lower 
extremity vascular disease.  A neurology consultation in July 
2000 reflects that the veteran described a burning feeling in 
his groin area, shooting pain, and burning down the right 
anterior lateral leg.  Additional complaints included 
bilateral leg numbness with standing or walking for 
approximately 15 minutes.  Objective findings showed that 
sensory in the right thigh was less than the left.  The 
impression included right meralgia paresthetica.  

A VA outpatient neurology examination dated in September 2000 
showed sensory loss in the right meralgia paresthetica 
distribution.  The diagnostic impression included lumbar 
spinal stenosis with symptoms compatible with spinal stenosis 
though diabetes mellitus autonomic neuropathy may be 
complicating the picture and right meralgia and right L5 
findings.  In November 2000, the veteran complained of leg 
pain when walking, and the assessment was claudication with 
moderately decreased ankle brachial index, bilaterally.  

The record includes a Social Security Administration 
Disability Benefit award granted in March 1999.  These 
records reflect the veteran identified right leg pan as one 
of the disabilities that prevent him from working.  The 
disability award was based on a primary diagnosis of diabetes 
mellitus and a secondary diagnosis of diabetic or other 
peripheral neuropathy.  

At personal hearings before a hearing officer in October 1997 
and July 1998, and the May 1999 hearing before the Board, the 
veteran testified regarding his right thigh disability.  The 
veteran essentially testified that the he experiences 
numbness and pain. 

Diagnostic Code 8629 is neuritis of the external cutaneous 
nerve of the thigh.  This is the nerve affected by the 
veteran's meralgia paresthetica.  It is to be rated under the 
criteria for paralysis of that nerve (Diagnostic Code 8529), 
with mild or moderate paralysis warranting a noncompensable 
rating, and severe or complete paralysis warranting a 10 
percent rating.  There is no higher rating than 10 percent.  
When involvement of the nerve is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree of 
impairment.  38 C.F.R. § 4.124a (2001).

The medical evidence shows that the veteran's meralgia 
paresthetica is a wholly sensory condition.  Thus, under the 
rating criteria, it warrants no more than a noncompensable 
evaluation.  The RO has assigned a 10 percent evaluation from 
the date service connection was granted.  There is no factual 
or legal basis to assign a higher rating than 10 percent.

The veteran has other disabilities of his bilateral lower 
extremities.  He has been service-connected for bilateral 
peripheral vascular disease of the lower extremities, and 
bilateral peripheral neuropathy due to his service-connected 
diabetes.  These conditions are separately evaluated and 
symptomatology attributed to them may not be considered in 
evaluating his right meralgia paresthetica.

There is no evidence that the veteran's meralgia paresthetica 
causes any manifestations other than sensory, and the 
preponderance of the evidence is against assigning a rating 
under any other diagnostic code, since the appropriate nerve 
has been identified.  There is no higher schedular rating 
available for that nerve.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Extraschedular Considerations

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  However, there 
has been no showing that the veteran's disabilities including 
his PTSD prior to February 1998 reflected so exceptional or 
so unusual a disability picture as to warrant referral to 
appropriate authority to consider the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability was not 
objectively shown to have markedly interfered with employment 
(i.e., beyond that contemplated in the assigned ratings).  In 
fact, the evidence reflects that the veteran prior to 
February 1998 had been employed for approximately 12 years.  
Furthermore, higher schedular ratings are available under the 
code, should the veteran meet the criteria for one.

As to the service-connected right knee disability, the 
perianal cysts, and the meralgia paresthetica of the right 
leg, the Board finds that the evidence does not show markedly 
interfere with employment beyond that contemplated by the 
assigned ratings.  The Board recognizes the OPM records 
reflecting that the veteran was placed on disability 
retirement; however, these records do not identify the 
disabilities upon which the retirement was based.  The record 
also includes an undated statement by the veteran's former 
employer received in October 1997 which provides that the 
veteran had been on leave for approximately six months for 
medical problems and indicated that the veteran constantly 
complained of problems related to sugar, his hip, knee, and 
nerve damage in the right knee and leg.  As to this document, 
the Board notes that the veteran's service-connected diabetes 
has related disability affecting the veteran's extremities, 
which have also been rated by the RO.  

The record also includes medical records from Steven W. 
Underwood, M.D., showing that the veteran was on medical 
leave in May 1998 and June to July 1998 for complications 
involving his spine.  A Department of Labor duty status 
report shows that the veteran had been placed on light duty 
for right leg pain in August and October 1998.  This evidence 
does not tend to prove that the right leg pain interfered 
with the veteran's employment beyond that contemplated by the 
veteran's currently assigned 10 percent disability evaluation 
for that disability.  The Board also recognizes that the 
veteran identified right leg discomforts as disability that 
affected his employment before SSA.  However, his SSA 
disability compensation was awarded based on the veteran's 
diabetes mellitus and diabetic or peripheral neuropathy.  

Moreover, the conditions were not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, there is no basis for 
referral to appropriate authority for consideration of an 
extraschedular evaluation.  There is no evidence that the 
schedular criteria are inadequate to evaluate the veteran's 
disabilities at any time during this evaluation period.  
38 C.F.R. § 3.321(b)(1).  The preponderance of the evidence 
is against a referral for consideration on an extraschedular 
basis.  



ORDER

Entitlement to an increased rating for right knee disability, 
to include entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to a compensable rating for perianal cyst, to 
include entitlement to an extraschedular evaluation, is 
denied prior to August 30, 2002.  

From August 30, 2002, a 10 percent rating for residuals of 
perianal cyst is granted, subject to the applicable criteria 
governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder prior to February 1998, to 
include entitlement to an extraschedular evaluation, is 
denied.  

Entitlement to a disability rating higher than 10 percent for 
meralgia paresthetica, right leg, on appeal from the initial 
grant of service connection, to include entitlement to an 
extraschedular evaluation, is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

